UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 18, 2013 (Date of earliest event reported) Data I/O Corporation (Exact name of registrant as specified in its charter) Commission File Number: 0-10394 Washington 91-0864123 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 6464 185th Ave. N.E., Suite 101 Redmond, WA 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items reported in this filing: Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Item 9.01 Financial Statements and Exhibits Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On January 18, 2013, the board of directors (the “Board”) of Data I/O Corporation (the “Company”) appointed Mark Gallenberger and Alan Howe to the Board effective January 31, 2013. Mark Gallenberger, 49, has served as the Vice President, Chief Financial Officer and Treasurer of LTX-Credence Corporation (NASDAQ: LTXC), a manufacturer of semiconductor test equipment, which he joined in 2000. For the six years prior, he was Vice President/Senior Manager with Ernst &Young (Cap Gemini) in their consulting practice, establishing the Deals & Acquisitions Group. Previously, he held management and technical positions with Digital Equipment Corporation. He has a Master of Business Administration from Northwestern University and a Bachelor of Science – Electrical Engineering from Rochester Institute of Technology. Alan Howe, 51, has served as the Co-founder and Managing Partner of Broadband Initiatives LLC a boutique corporate advisory and consulting firm, since 2001. Currently, he has a consulting arrangement where he is Interim Chief Executive Officer at Sunrise Telecom, Inc. He served as Vice President of Strategic and Wireless Business Development for Covad Communications, Inc., a national broadband telecommunications company from May 2005 to October 2008. He served as Chief Financial Officer and Vice President of Corporate Development for Teletrac, Inc. from April 1995 to April 2001. Previously, he held various executive management positions for Sprint PCS, and Manufacturers Hanover Trust Company. He is currently a board member and Chairman for Selectica, Inc. (NASDAQ: SLTC) and has served on a number of private and public boards including most recently Chairman of Ditech Networks. He has a Master of Business Administration from Indiana University and a Bachelor of Science – Business Administration and Marketing from University of Illinois. Although there were no arrangements or understandings pursuant to which Mr. Gallenberger and Mr. Howe were selected as a Director, each had been recommended for consideration by Data I/O shareholders. There were no related party transactions to report between the Company and Mr. Gallenberger or Mr. Howe. Mr. Gallenberger will be added as a member of the Compensation and Corporate Governance and Nominating Committees of the Board. Mr. Howe will be added as a member of the Audit and Corporate Governance and Nominating Committees of the Board. Each will receive 15,000 nonqualified stock options, vesting over three years with a six year life and accelerated vesting on a change in control, effective on their start date. Each will receive an annual cash retainer of $31,000 prorated for their start date and paid quarterly. A copy of the press release announcement is included in this current report as Exhibit No. 99.1: Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99.1 Press Release: DATA I/O ANNOUNCES APPOINTMENT OF TWO NEW DIRECTORS SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Data I/O Corporation January 22, 2013 By: /s/ Joel S. Hatlen Joel S. Hatlen Vice President
